— In a matrimonial action, defendant husband appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Rockland County (Delaney, J.), dated November 18,1983, as granted those branches of plaintiff wife’s motion which sought, pendente lite, the sums of (1) $5,000 for accountant’s and/or appraiser’s fees, and (2) $4,000 for attorney’s fees.
Order affirmed, insofar as appealed from, with costs.
Affidavits in support of plaintiff’s motion indicated, inter alia, that defendant is a world-famous Latin entertainer who has had an average annual income of over $200,000. Although defendant alleged that his financial position deteriorated radically since 1979, so that his total weekly income is $600, affidavits of plaintiff’s accountant and counsel persuasively argue that defendant may have secreted his assets and income in various corporate entities. Investigation into these matters will be complicated — resulting in fees which plaintiff, with no net assets, income or immediate employability, is clearly unable to pay. In these circumstances the award of $5,000 in accountant’s and/or appraiser’s fees was proper (see Ahern v Ahern, 94 AD2d 53). For these same reasons, and also given the voluminous record of these proceedings to date, the award of $4,000 in attorney’s fees was not an abuse of discretion under section 237 of the Domestic Relations Law. Lazer, J. P., Thompson, Weinstein and Fiber, JJ., concur.